CCA 20100304. On consideration of Appellant’s consolidated motion to compel funding for learned counsel, a mitigation specialist, and a fact investigator, for appointment of appellate team members, and for a stay' of proceedings, we note that Dep’t of the Army, Reg. 27-10, Legal Services, Military Justice para. 28-6(c) (May 11, 2016) provides under its “suggested capital litigation teams” that “[t]he defense team should consist of members whose duties are substantially dedicated to the capital case and shall include at least two experienced, qualified defense counsel, ... and one paralegal (GS-9 or E-6)_” By the lead appellate defense counsel’s own admission, he is neither experienced nor qualified as defined by the applicable regulation, and has significant other demands on his time. Accordingly, it is ordered that within 30 days from the date of this order, Appellee will show cause why it has not provided Appellant with defense assistance that comports with the qualifications suggested by paragraph 28-6(c) of AR Reg. 27-10. The Court will consider Appellee’s response and the pending consolidated motion and will issue an order that addresses that motion and establishes a briefing schedule.